Waite, C. J.
The plaintiff’s right to recover, in the present case, depends upon the construction of the will of the defendant’s father. If it be, as he claims, that the continuance of the estate depends upon a strict performance of the condition of the devise, and that the failure on the part of the defendant, for any cause whatever, to support his family, amounts to a forfeiture of the estate, then indeed is the plaintiff entitled to recover, for it is found that there has been such a failure.
But this, we think, is not in accordance with the intention of the testator, as manifested in his will. His great object, in making the several provisions in that instrument, was to secure, as far as he could, with the property designed for their benefit, a support for his son and family.
The son was to have the use of the farm free from any charge, other than the support of his family, and lest that provision might be insufficient, he further bequeathes to a trustee one thousand dollars, to be appropriated, principal and interest, if necessary, for the same purpose, and this to be thus appropriated as long as his son or his wife should live.
This provision shews very satisfactorily, that, in the contemplation of the testator, the income of the farm might be insufficient for the support of the family—that there ought not to be a forfeiture on that account, unless the son was *452chargeable with mismanagement or neglect, and hence the further bequest for the benefit of the family in case it should be needed.
He evidently intended to guard against a misapplication of the income of the farm to the prejudice of the family. The son could not sell it; nor could it be taken by his creditors without the condition annexed.
The claim, that if the son, by reason of sickness or the derangement of his wife, should, at any time, with all the exertions in his power, become unable to support his family, he, his wife, and his younger children, should be turned out of doors, and left entirely destitute of support, is at war with the whole spirit of the will.
The great object which the testator had in view, in securing the property for the benefit of the family would be defeated. He doubtless meant, as far as he could, to secure a proper and faithful application of the income of the property, but never intended to impose impossibilities upon his son.
It does not appear that anything, other than the use of the farm, was given by the will to the son; nor is it found that he possessed any'other property. How then could he support his family, if he could not do it from the income of the farm?
In our opinion, the testator meant that the son should have the farm so long as he continued faithfully to apply the income for the benefit of his family. This the superior court has found he has done, to the best of his ability, and therefore has incurred no forfeiture.
The mortgages, given by the daughters to the plaintiff, may operate to convey all their interest in the property, but do not affect the interest or the rights of their father.
This view of the case renders unnecessary a consideration of the other questions involved. ' Our advice to the superior court is to render judgment in favor of the defendant.
In this opinion the other judges concurred.
Judgment for the defendant.